DETAILED ACTION
The following is a first office action upon examination of application number 17/147328. Claims 1-16 are pending in the application and have been examined on the merits discussed below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/3/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 1-16 are directed to a system comprising one or more processors; thus the system comprises a device or set of devices, and therefore, is directed to a machine which is a statutory category of invention. 
(Step 2A) The claims recite an abstract idea instructing how to assess risk and provide a visual representation, which is described by claim limitations reciting: receive threat data indicating potential threats to one or more of a plurality of assets, the potential threats associated with a plurality of threat categories and the plurality of assets comprising at least one of buildings, spaces, equipment, or people; generate risk scores indicating estimated risk levels for the plurality of assets using the threat data, wherein the risk scores are generated based on data registered in one or more asset risk profiles configured for each of the plurality of assets, the one or more asset risk profiles containing a plurality of characteristics of the asset, the plurality of characteristics of the assets being parameterized in a risk score generation  process; and generate within a single interface, a consolidated view of risks and threats displaying two or more of the plurality of threat categories and, for each of the two or more categories, a list of one or more assets impacted by a potential threat associated with the threat category and a risk score for each of the one or more assets, the list of one or more assets ordered based on the risk scores of the assets. The identified recited limitations in the claims describing assessing risk and providing a visual representation (i.e., the abstract idea) fall within the “Mental Processes” grouping of abstract ideas since they can be performed by a human, mentally or with pen and paper or, alternatively, “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices and mitigating risk. Dependent claims 2, 3, 4, 5, 6, 8, 9, 10, 11, 12, 13, and 14, recite limitations that further narrow the abstract idea; therefore, these claims are also found to recite an abstract idea. 
This judicial exception is not integrated into a practical application because additional elements such as the one or more computer-readable storage media having instructions stored thereon executed by one or more processors in claim 1; and the one or more computer-readable storage media having instructions stored thereon executed by one or more processors in claim 7, do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a processor/computer.
Additional elements such as generate a first graphical user interface do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology; further, these additional elements are recited at a high level of generality and only add extra-solution activities (data output). Similarly, additional elements in claims 15 and 16, add additional elements that do not yield an improvement and only add extra-solution activities. Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the hardware additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additional elements such as generate a first graphical user interface do not yield an improvement and only add extra-solution activities. With respect to the extra-solution activities, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)). In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0096217 (Pourmohammad); in view of US 2019/0102851 (Terra).

As per claim 7, Pourmohammad teaches: a risk management system comprising: one or more computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause one or more processors to: ([0227] … The components of the risk analytics system 106 can be implement on one, or across multiple of the memories 114 and/or the processors 112 such that, for example, each of the data ingestion service 116, the geofence service 118, the RAP 120, and/or the risk applications 126 could each be implemented on their own respective memories 114 and/or processors 112 or alternatively multiple of the components could be implemented on particular memories and/or processors (e.g., two of or more of the components could be stored on the same memory device and executed on the same processor)).
receive threat data indicating potential threats to one or more of a plurality of assets, the potential threats associated with a plurality of threat categories and the plurality of assets comprising at least one of buildings, spaces, equipment, or people; ([0229] … The risk analytics system 106 is shown to include a data ingestion service 116. The data ingestion service 116 can be configured to receive, collect, and/or pull threat data from the data sources 102 via the network 104. [0230] The data ingestion service 116 can be configured to bring all relevant information on potential threats and/or actual threats into the risk analytics system 106 (e.g., based on insights gained from historical threat data analysis or data received from data sources 102). The data ingestion service 116 can perform various transformations and/or enrichments to the incoming threats and forward the transformed and/or enriched threats to the next stages of the pipeline of the risk analytics system 106, e.g., geofence service 118, RAP 120, and/or risk applications 126. The data ingestion service 116 can be configured receive threats in a variety of different formats and standardize the threats into a standard threat schema [0231] … Threat service 122 can be configured to buffer the threats received from data ingestion service 116 in queue or database, e.g., the threat database 124.).
generate risk scores indicating estimated risk levels for the plurality of assets using the threat data, wherein the risk scores are generated based on data registered in one or more asset risk profiles configured for each of the plurality of assets, ([0044] … for an asset, a first geofence defining a first area around the asset for the first threat category, determine, for the asset, a second geofence defining a second area around the asset for the second threat category, the second area different than the first area, determine whether the first geolocation falls within the first geofence, determine whether the second geolocation falls within the second geofence, in response to determining the first geolocation falls within the first geofence, identify the first threat event as an active threat for the asset, and in response to determining the second geolocation falls within the second geofence, identify the second threat event as an active threat for the asset; score based on asset geofence (asset profile). [0232] … The RAP 120 can be configured to determine various risk scores for different assets and threats based on the standard threats. For example, for an asset, the RAP 120 can be configured to determine a dynamic risk score which is based on one or multiple threats affecting the asset. Furthermore, the RAP 120 can be configured to determine a baseline risk score for the asset which indicates what a normal dynamic risk score for the asset would be. In some embodiments, the baseline risk score is determined for particular threat categories. For example, the baseline risk score for a building may be different for snow than for active shooters. [0413] Referring more particularly to interface 3000, interface 3000 is shown to include an element 3002. The element 3002 can provide an indication of the most recent risk score for a particular asset for all assets reported in the interface 3000. Element 3004 can show the value of the risk score, an identification of an asset, a location of the asset, and time that the threat occurred that is affecting the asset. The risk information shown in the element 3004 can be the information of the last risk score shown in the element 3002.
generate a first graphical user interface comprising, within a single interface, a consolidated view of risks and threats displaying two or more of the plurality of threat categories and, for each of the two or more categories, a list of one or more assets impacted by a potential threat associated with the threat category and a risk score for each of the one or more assets, the list of one or more assets ordered based on the risk scores of the assets.  ([0313] Referring now to FIG. 16, a drawing 1600 of a city including multiple building assets and two different threats is shown, according to an exemplary embodiment. As shown in FIG. 16, asset 1602, asset 1604, asset 1606, and asset 1608 are each associated with a respective geofence, the geofences 1618, 1620, 1616, and 1614 respectively; interface with a consolidated view of risks and threats displaying multiple threats (threat categories) and assets impacted by each threat (threat category). [0406] Referring now to FIGS. 28-29, interfaces 2800 and 2900 are shown including a list of active threats for an asset listed along with the risk associated for each threat. The higher the risk score the more important that threat is. In this regard, the monitoring client 128 can dynamically prioritize alarms, i.e., threats, based on a risk score associated with the asset affected by the threat. The monitoring client 128 can be configured to dynamically sort the threats of the list 2802 and 2902 so that the highest risk scores are shown on the top of the list, allowing a user to quickly identify what threats and/or assets are associated with the highest priority).

Although not explicitly taught by Pourmohammad, Terra teaches: the one or more asset risk profiles containing a plurality of characteristics of the asset, the plurality of characteristics of the assets being parameterized in a risk score generation  process; and ([0029] …the student information repository 108 is populated with student information from a variety of sources and/or systems. The student information repository 108 may include a variety of data related to students, such as academic data 102, personal data 104, non-academic data 106, and shared data from other institutions 107. [0034] In one or more embodiments, the risk analyzer 110 determines risk information for a student based on student information stored in the student information repository 108. The risk information may include a risk score 112 and a risk category 114).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Pourmohammad with the aforementioned teachings of Terra with the motivation of considering a wider range of data to assess risk . Further, one of ordinary skill in the art would have recognized that applying the teachings of Terra to the system of Pourmohammad would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the consideration of a plurality of asset characteristics.

As per claim 8, Pourmohammad teaches: wherein the asset risk profile for an asset further comprises an impact weight for each threat type ([0344] … For example, if the high temperature risk score is 70 and the poor air quality risk score is 52 and the weighting parameters θ.sub.1 and θ.sub.2 are 0.8 and 0.6 respectively, a final risk score could be determined based on, Final Risk Score=(0.8)(70)+(0.6)(52)=87.2 [0345] Each weighting parameter may be predefined such that combinations of weather threat events result in particular final risk score values).

As per claim 9, Pourmohammad teaches: wherein the risk management system determines a resources dispatch recommendation responsive to a threat to an asset, ([0408] As another example, a broken window in a building could trigger a break glass alarm event. The risk score for the building asset would be increased in response to the event occurring. The risk score for the building may not trigger any automated workflow (e.g., call the police). However, if there is an event in the vicinity of the building, e.g., an active shooter, the building asset risk score could be elevated. The break glass event risk score could be added to the already elevated risk score to reflect the larger potential significance of the break glass event occurring near the active shooter. This could cause an automated workflow to be triggered causing security personal to be contacted or access to specific areas of the building to be restricted).
wherein the resources dispatch recommendation is scaled according to a risk score for the asset and threat data correlated to the asset, the threat data collected from one or more external data sources comprising at least one of a social media source, an emergency services communication source, a data subscription source, and a building management system sensor report source ([0409] For an increase in the risk reported from social media on an specific asset, the priority of the alarm related to that asset movies higher on the monitoring client interfaces 2800-2900 because of the increased risk. This provides dynamic alarm prioritization in real-time versus statically prioritizing alarms without including any signals on the incidents that happen in real time that leave a potential risk on assets).

As per claim 10, Pourmohammad teaches: wherein the risk management system modifies the first impact weight according to the user modification to generate a first modified impact weight, wherein the first modified impact weight is applied through the risk profile to the generation of a first risk score for a first asset ([0366] Referring now to FIG. 19, an interface 1900 is shown for managing the VT matrix 1700, according to an exemplary embodiment. The interface 1900 may be an administrator dashboard that can be configured to update the settings of the VT matrix 1700. The ability to modify the settings of the VT matrix 1700 provides a unique capability to the site managers to control the risk ratings for their assets. The administrator for a building which is the asset in this case can change the settings both individually for each asset or make a bulk update based on the type of the assets. The VT matrix 1700 is assumed to be binary in this example for simplification. However, the values of the VT matrix 1700 can be anything between [0, 1] to show zero to full vulnerability of the asset towards a particular threat. [0370] The user can enter a particular value for a threat and/or asset vulnerability. In response to interacting with the button 1916, the group of assets selected via the interface 1900 can be updated with the entered value. [0372] The stream processing steps can update risk score in real-time).

As per claim 11, Pourmohammad teaches: wherein the graphical user interface further comprises a risk score trend visualization, the risk score trend visualization displaying indications of events corresponding to particular historic risk scores under a selected risk profile ([0385] Referring now to FIG. 21-22, two charts illustrating risk scores for a particular asset over time are shown, chart 2100 not including risk decay and chart 2200 including risk decay, according to an exemplary embodiment. Three threats 2102, 2104, and 2106 and the dynamic risk scores for each threat are shown in the chart 2100 with no risk decay model being applied to the risk scores. Asset sum risk 2108 is shown to be a trend of all asset risk scores summed together. The asset peak risk 2107 can track the highest risk score based on each of the threat asset risk scores 2102-2106. Furthermore, the asset baseline risk 2110 is shown tracking the baseline (e.g., average over a predefined previous time period) for the asset. In some embodiments, the risk presented to end users and/or used to cause an automated workflow to occur is the peak risk score and/or sum risk score).

As per claim 12, Pourmohammad teaches: wherein the risk management system further generates, using the threat data and an asset risk profile for an asset, a first risk score for an asset at a present time, the first risk score indicating an estimated risk level for the asset based on the potential threats associated with the asset at the present time ([0344] … θ.sub.1 and θ.sub.2 may be multipliers for determining that risk score based on two separate risk scores. For example, if the high temperature risk score is 70 and the poor air quality risk score is 52 and the weighting parameters θ.sub.1 and θ.sub.2 are 0.8 and 0.6 respectively, a final risk score could be determined based on, Final Risk Score=(0.8)(70)+(0.6)(52)=87.2 [0363] In step 1864, the RAP 120 can receive a second set of weather threat data from the data source. The second set of weather threat data may be current threat data for the data source. In step 2610, the analytics service 628 can generate an asset risk score based on the received second set of data).

As per claim 13, Pourmohammad teaches: wherein the risk management system further generates, using the threat data and an asset risk profile for the asset, a second risk score for the asset at a future time, the risk scores indicating an estimated risk level for the asset based on the potential threats associated with the potential threats at the future time ([0320] One of the parameters in the threat is the probability of actually threat occurring (T.sub.i(t)).…estimate or predict the risks in a future time, the system 106 should be configured to predict the parameters involved in the calculation specially the potential threats and their severity in a future time. Some data sources that report the threats include threats that are expected to happen in future. Threats like planned protests, threats of violence or attacks and so on fall under the category of predictive risk. [0412] … the risk dashboard 130 (or any other risk dashboard described herein) can display forecasted risk for multiple future points in time based on multiple past threat values (e.g., for a particular asset). Risk scores can be forecasted via timeseries forecasting techniques such as the techniques as described in U.S. patent application Ser. No. 14/717,593 filed May 20, 2015, the entirety of which is incorporated by reference herein).

As per claim 14, Pourmohammad teaches: wherein the risk management system for a particular timeframe including the future time, a list of the potential threats and the associated risk scores of the potential threats for the asset ([0320] One of the parameters in the threat is the probability of actually threat occurring (T.sub.i(t)). This topic brings us to the concept of predictive and reactive risk. If the time in the risk formulation refers to a future time, that risk is considered to be predictive. To be able to estimate or predict the risks in a future time, the system 106 should be configured to predict the parameters involved in the calculation specially the potential threats and their severity in a future time. [0412] … Furthermore, the risk dashboard 130 (or any other risk dashboard described herein) can display forecasted risk for multiple future points in time based on multiple past threat values (e.g., for a particular asset). Risk scores can be forecasted via timeseries forecasting techniques such as the techniques as described in U.S. patent application Ser. No. 14/717,593 filed May 20, 2015, the entirety of which is incorporated by reference herein).

As per claim 15, Pourmohammad teaches: wherein the risk management system further generates a second graphical user interface, the second graphical user interface comprising a map providing visual representations of one or more of the assets, the visual representations of the one or more of the assets indicating locations of the assets and asset risk scores of the assets ([Abstract] … visual representations of both the location-specific aggregated risk scores for the two or more locations and the category-specific risk metrics for the two or more threat categories. [0313] Referring now to FIG. 16, a drawing 1600 of a city including multiple building assets and two different threats is shown, according to an exemplary embodiment. As shown in FIG. 16, asset 1602, asset 1604, asset 1606, and asset 1608 are each associated with a respective geofence, the geofences 1618, 1620, 1616, and 1614 respectively).

As per claim 16, Pourmohammad teaches: wherein the risk management system further generates a third graphical user interface, the third graphical user interface comprising a map providing visual representations of one or more of the assets, the visual representations of the one or more of the assets indicating locations of the assets and asset risk scores of the assets,  ([Abstract] … visual representations of both the location-specific aggregated risk scores for the two or more locations and the category-specific risk metrics for the two or more threat categories. [0313] Referring now to FIG. 16, a drawing 1600 of a city including multiple building assets and two different threats is shown, according to an exemplary embodiment. As shown in FIG. 16, asset 1602, asset 1604, asset 1606, and asset 1608 are each associated with a respective geofence, the geofences 1618, 1620, 1616, and 1614 respectively).
the asset risk scores indicating, for a particular timeframe including the future time, the asset risk scores indicating potential threats in relation to the assets at the location of the asset at a time of the timeframe ([0320] One of the parameters in the threat is the probability of actually threat occurring (T.sub.i(t)). This topic brings us to the concept of predictive and reactive risk. If the time in the risk formulation refers to a future time, that risk is considered to be predictive. To be able to estimate or predict the risks in a future time, the system 106 should be configured to predict the parameters involved in the calculation specially the potential threats and their severity in a future time. [0412] … Furthermore, the risk dashboard 130 (or any other risk dashboard described herein) can display forecasted risk for multiple future points in time based on multiple past threat values (e.g., for a particular asset). Risk scores can be forecasted via timeseries forecasting techniques such as the techniques as described in U.S. patent application Ser. No. 14/717,593 filed May 20, 2015, the entirety of which is incorporated by reference herein).

As per claim 1, this claim recites limitations substantially similar to those addressed by the rejection of claim 17; therefore the same rejection applies. Additionally, Pourmohammad teaches: generate a graphical user interface comprising a map providing visual representations of one or more of the assets, the visual representations of the one or more of the assets indicating locations of the assets and asset risk scores of the assets ([Abstract] … visual representations of both the location-specific aggregated risk scores for the two or more locations and the category-specific risk metrics for the two or more threat categories. [0313] Referring now to FIG. 16, a drawing 1600 of a city including multiple building assets and two different threats is shown, according to an exemplary embodiment. As shown in FIG. 16, asset 1602, asset 1604, asset 1606, and asset 1608 are each associated with a respective geofence, the geofences 1618, 1620, 1616, and 1614 respectively). 

As per claim 2, Pourmohammad teaches:  wherein the map further comprises a visual representation of one or more of the potential threats, the visual representation of the one or more potential threats comprising a radius representing an estimated spatial impact of the threat ([0313] Referring now to FIG. 16, a drawing 1600 of a city including multiple building assets and two different threats is shown, according to an exemplary embodiment. As shown in FIG. 16, asset 1602, asset 1604, asset 1606, and asset 1608 are each associated with a respective geofence, the geofences 1618, 1620, 1616, and 1614 respectively. The geofences 1614-1620 are shown to be various sizes. The sizes of each of the geofences can be associated with the type of the particular asset, the type of a particular threat (e.g., the threat 1612 and/or the threat 1610), a severity of the threat, a type of the threat, and/or a vulnerability of the asset to the threat. In some embodiments, where there are multiple threats, the geofence can depend in size based on a combination of the multiple threats. [0314] Threat 1612 is shown to violate the geofences 1618, 1620, and 1616. In this regard, the geofence service 118 can replicate the threat 1612 so that there is a corresponding threat for each of the assets 1602, 1604, and 1606. Furthermore, the threat 1610 is shown to violate a single geofence, the geofence 1614 but no other geofences).

As per claim 3, Pourmohammad teaches: wherein the graphical user interface further comprises a portion providing an asset summary for a first asset of the plurality of assets, the asset summary providing the asset risk score of the first asset and a trend indicating a change in the asset risk score of the first asset ([0329] … The baseline risk 334 can provide an indication of the long-term risk scores for an asset or a geographical area. The baseline risk 334 reveals the trends in the historical data. For example, the baseline risk 334 can be used to analyze which assets or neighborhoods are exposed to natural disasters like Hurricanes or areas that are more crime prone. A good combination of the two scores provides a good understanding for analyzing risk. The dynamic risk 332 can provide situational awareness while the baseline risk 334 score can be used for analyzing long term trends on an asset or neighborhood. Baseline risk is calculated by the running batch processes and the dynamic risk is calculated by the risk engine [0342] In some embodiments, the RAP 120 can be configured to analyze risk scores or other received data over a period of time (e.g., a year) to identify trends in the asset risk scores, identify anomalies in the trends, generate a new alarm (e.g., a synthetic event), determine risk scores averaging, and/or perform risk score forecasting (e.g., predictions).).

As per claim 4, Pourmohammad teaches: wherein the graphical user interface further comprises a portion providing a current asset risk score for the asset and a risk score trend for the asset illustrating the asset risk scores for one or more prior times of the plurality of times of the timeframe  ([0329] … The baseline risk 334 can provide an indication of the long-term risk scores for an asset or a geographical area. The baseline risk 334 reveals the trends in the historical data. For example, the baseline risk 334 can be used to analyze which assets or neighborhoods are exposed to natural disasters like Hurricanes or areas that are more crime prone. A good combination of the two scores provides a good understanding for analyzing risk. The dynamic risk 332 can provide situational awareness while the baseline risk 334 score can be used for analyzing long term trends on an asset or neighborhood. Baseline risk is calculated by the running batch processes and the dynamic risk is calculated by the risk engine [0342] In some embodiments, the RAP 120 can be configured to analyze risk scores or other received data over a period of time (e.g., a year) to identify trends in the asset risk scores, identify anomalies in the trends, generate a new alarm (e.g., a synthetic event), determine risk scores averaging, and/or perform risk score forecasting (e.g., predictions) [0416] In element 3016, risk scores are shown over time. The risk scores can illustrate a trend for a particular asset, city, and/or a maximum reported risk score for multiple points of time.).

As per claim 5, Pourmohammad teaches: wherein the graphical user interface includes a portion displaying an ordered list of one or more of the potential threats, the list comprising a threat location and a risk score of the potential threats in relation to the assets affected by the potential threats ([0116] …the method includes generating a list including the one or more current threats, each of the one or more current threats associated with a particular dynamic risk score and sorting the list based on the particular dynamic risk scores of each of the one or more current threats [0231] … For example, assets, e.g., buildings, cities, people, building equipment, etc. can each be associated with a particular geofence. If a location of the standard threat violates the geofence, i.e., is within the geofence, the geofence service 118 can generate a specific threat object for that asset. In this regard, a single threat can be duplicated multiple times based on the number of assets that the threat affects. [0256]).

As per claim 6, Pourmohammad teaches:  wherein the asset risk score for the asset is generated over a plurality of times over a timeframe, the asset risk score indicating estimated risk levels for the asset at the plurality of times, the asset risk profile reflecting characteristics of the asset ([0342] In some embodiments, the RAP 120 can be configured to analyze risk scores or other received data over a period of time (e.g., a year) to identify trends in the asset risk scores, identify anomalies in the trends, generate a new alarm (e.g., a synthetic event), determine risk scores averaging, and/or perform risk score forecasting (e.g., predictions) [0416] In element 3016, risk scores are shown over time. The risk scores can illustrate a trend for a particular asset, city, and/or a maximum reported risk score for multiple points of time.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2012/0100825 (Sherman) – discloses a system that analysis risk associated with sites, events and people.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683